                                        UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF OHIO
                                               EASTERN DIVISION


 PATSY BODIFORD,

            Plaintiff,

v.                                                                           Case No. 19-1035

PHIL STAMMITTI et al,

     Defendants.
_________________________________/

                                                                  JUDGMENT

            In accordance with the court’s Opinion and Order dated August 29, 2019,

            IT IS ORDERED AND AJUDGED that judgment is entered in favor of Defendants

and against Plaintiff Patsy Bodiford. Dated at Port Huron, Michigan this 29th day of

August 2019.

                                                                        s/Robert H. Cleland
                                                                        ROBERT H. CLELAND
                                                                        UNITED STATES DISTRICT JUDGE
Dated: August 29, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 29, 2019, by electronic and/or ordinary mail.

                                                                        s/Lisa Wagner
                                                                        Case Manager and Deputy Clerk
                                                                        (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-1035.BODIFORD.judgment.HEK.docx
